DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-12 are currently pending in the present application, with claims 1 and 7 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 Nov 2021 has been considered by the examiner.
Claim Interpretation
The following terms are being interpreted as set forth in the corresponding disclosure:
Aerosol is being interpreted as a relatively stable suspension system formed by solid or liquid particles uniformly dispersed in a gas, see paragraph 4.
The diagonal corresponding to the quadrilateral of the corresponding ion in the Maucha graph is defined as the line segment connecting the center of the circle - Point O and the vertex - e.g., Point B in Fig. 4, see paragraph 71 and fig. 4
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an import module, a calculation module, and a drawing module  in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites various steps and limitations to which the scope is unclear. Given the plain and ordinary meaning of the words themselves, or when interpreted in light of the corresponding disclosure the scope of the claimed limitations are unclear. For instance,
with respect to the preamble, it is unclear as to how the claimed limitation is a dynamic demonstration method for water-soluble ion concentration and composition of an aerosol. The claimed limitations do not appear to discuss either a dynamic demonstration model or a water-soluble ion concentration.  
with respect to step S1: the conversion of the received concentration data into equivalent concentration data is unclear. Is equivalent concentration related to normality? Is it a conversion of units (such as g/L (or Mol/L) to equivalent weights/L)?
with respect to step S2: it is unclear as to how the radius and diagonal length…are obtained/determined according to the first calculation on the bases of the equivalent concentration of each ion.  If we assume that in the first calculation formula that T and P are known, then it would appear the determination is based on the total concentration (not the equivalent concentration), as both R (the radius of the circle) and b(the diagonal length) would be the unknowns. The radius appears to be determined first based on the total concentration and then that value is used, along with the equivalent concentration to obtain the diagonal length. For the purposes of further examination, the examiner is interpreting step S2 to obtain the radius of a circle in a Maucha graph and a diagonal length corresponding to a quadrilateral of each ion in the Maucha graph according to a first calculation formula
with respect to step S2, it is also unclear as to what the total equivalent concentration of eight major ions in the atmospheric model is referencing?  Are they the eight major ions listed in paragraph 59 of applicant’s disclosure?  The disclosure does not appear to set forth other possible major ions. 
With respect to step S2, it is also unclear as if the data table is imported, given that in step S1 data is filled/stored in the data table.  Is the data table imported into a software package, such as R-shiny mentioned in claim 5? 
with respect to step S3: In the second formula n refers to a constant variable that changes with an angle of a line of hexadec-section in the quadrilateral corresponding to the ion. With respect to n, it would appear the applicant is attempting to claim an indexing variable, that goes from 0 to 7, such at 8 areas are produced on the circle. It is unclear as to what constitutes hexadec-section in the quadrilateral and the angle of a line of the hexadec-section. 
with respect to step S4: it is unclear as to if there is more than one preset time period, as step S1 recites a present time period. Furthermore, it is unclear as to how multiple time periods are contained within the aerosol ion Maucha graph. It is also unclear as to how the determined radius is taken into account.  Based on fig. 3 it is used to draw the graph, but the drawing step in S4 is according to the vertex coordinates, which consider the diagonal length.
with respect to step S5: it is unclear as to what all of the target cities are referencing, as previously, in step S1, the claim called for a target city. Based on the claim language in step S5, it would appear that one of the previous limitations (e.g., S1) should recite “one or more”, “a plurality”, “multiple”, etc target cities (e.g., in step S1 of a target city of a plurality of target cities). 
The examiner respectfully requests the applicant clarify the scope of the aforementioned limitations.
Claim 7 recites substantially similar limitations as to that of claim 1 and is also rejected using substantially similar rationale as to that of claim 1.
Claims depending thereon do not cure all of the deficiencies noted, and are accordingly also rejected using substantially similar rationale as to that of claims from which they depend.
Claim 3 recites “before step S1, the method further comprising: step S0: converting ion categories in a water body in an original Maucha graph to ion categories in the atmospheric aerosol, wherein the ion categories in the atmospheric aerosol comprise eight major ions which are K+, Na+, Ca2+, NH4+, SO42−, Cl−, NO3−, and F-, respectively.” It is not immediately clear given the plain and ordinary meanings of the words themselves or when interpreted in light of the corresponding disclosure, how step S0 is performed. Namely, how are the ion categories in a water body in an original Maucha graph converted to ion categories in the atmospheric aerosol?  Is it simply adjusting renaming the different sections of the original Maucha graph, such as changing the names to the eight major ions? Is the conversion process more involved?  The corresponding disclosure does not appear to set forth how the conversion is performed. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 9 recites substantially similar limitations as to that of claim 3 and is also rejected using substantially similar rationale as to that of claim 3.
Claim 4 recites “after step S5, the method further comprising: step S6, superimposing the aerosol ion Maucha graph of each target city in the same time period on a geographical map according to the latitude and longitude information, and drawing a temporal graph of aerosol ion concentration; and step S7: making a dynamic picture according to the temporal graph of aerosol ion concentration in each time period.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure, if the same time period is referencing the time period or each time period of claim 1 or a different time period, such as being plotted on the geographic map at the same time period. Furthermore, the drawing of the temporal graph and making a dynamic picture are unclear. Is the temporal graph separate from the Maucha graph (such as if one were to plot figs. 3 and 4?) or is it related to the Maucha graph, such that it is also superimposed on the geographical graph? What exactly is the dynamic picture – is it an animated graph showing for a given target city the change in aerosol ion concentration? The examiner respectfully requests the applicant clarify the scope of the aforementioned claim limitation.
Claim 10 recites substantially similar limitations as to that of claim 4 and is also rejected using substantially similar rationale as to that of claim 4.
Claim 5 recites “wherein R-Shiny is used for writing and packaging in steps S2 to S7 and packaging results are displayed on a web terminal.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what comprises the packaging results and how the packaging results are displayed on a web terminal. The examiner respectfully requests the applicant clarify the scope of the aforementioned claim limitation.
Claim 12 recites substantially similar limitations as to that of claim 5 and is also rejected using substantially similar rationale as to that of claim 5.
Claim 6 recites “in step S2, in the process of importing the data table, the data need to be determined; if there are more than a preset number of missing data in a row of the data table, the row of data is deleted.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what “the data need to be determined” is referencing.  Is it a validation step, is it something else?  The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language. 
Claim 11 recites substantially similar limitations as to that of claim 6 and is also rejected using substantially similar rationale as to that of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613